Citation Nr: 1220644	
Decision Date: 06/13/12    Archive Date: 06/22/12

DOCKET NO.  10-09 798	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to a rating in excess of 10 percent for right knee degenerative changes, status post-arthroscopy.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Barstow, Counsel

REMAND

The Veteran had active military service from July 1972 to August 1974 and from July 1976 to June 1994.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  

In April 2010, the Veteran testified at hearing conducted at the RO before a Decision Review Officer (DRO).  In March 2012, the Veteran also testified at a hearing conducted at the RO before the undersigned Veterans Law Judge (VLJ).  Transcripts of the hearings have been associated with the claims file.  

At his March 2012 hearing, the Veteran testified that no goniometer was used to test his range of motion at the most recent fee-based examination in October 2009.  March 2012 Hearing Transcript (T.) at 5.  The Board observes that the use of a goniometer in the measurement of limitation of motion is indispensable in examinations conducted for VA rating purposes.  38 C.F.R. § 4.46 (2011).  Additionally, at his hearing, the Veteran submitted copies of a sample disability benefits questionnaire (DBQ) and a sample joint examination worksheet, which also indicate that a goniometer should be used to evaluate range of motion.  Also, the Veteran testified that the October 2009 examiner did not test his range of motion at least three times.  T. at 7.  The sample DBQ and examination worksheets both indicate that after initial measurement of ranges of motion, repetitive testing at least three times should be undertaken.  Thus, based on the Veteran's testimony that no goniometer was used and that three repetitions of range-of-motion testing were not obtained at the October 2009 examination, the Board finds that a remand is warranted to afford the Veteran a new VA examination.  

Additionally, the Veteran testified that a private physician recommended a total knee replacement.  T. at 16.  The Veteran was unable to recall the name of the physician, but did name the city where the physician practiced.  Id.  A review of the claims file indicates that the Veteran has received private treatment from J.E., M.D., who practices in the same city identified by the Veteran at his hearing.  The most recent treatment records from Dr. J.E. are dated in August 2009.  The August 2009 record indicates that a surgery was recommended, although it is not clear that the surgery referred to was a total knee replacement.  On remand, additional treatment records from Dr. J.E. dated since August 2009 should be obtained, in addition to records from any other providers identified by the Veteran.  

Accordingly, the case is REMANDED for the following action:

1.  After obtaining the appropriate release of information forms where necessary, procure records of post-service right knee treatment that the Veteran has received.  The Board is particularly interested in records of such treatment that the Veteran may have received from Dr. J.E. since August 2009.  If any such records are not available, the Veteran should be so informed, and notations as to the unavailability of such records and as to the attempts made to obtain the documents, should be made in the claims file.  All such available reports should be associated with the claims folder.

2.  Thereafter, schedule an appropriate VA examination to determine the current level of severity of the service-connected right knee degenerative changes, status post-arthroscopy.  The Veteran's claims file, including a copy of this remand, must be made available to the examiner for review in connection with the examination.  All indicated tests should be conducted, and the reports of any such studies should be incorporated into the examination report to be associated with the claims file.
All pertinent manifestations associated with the service-connected right knee degenerative changes, status post-arthroscopy should be annotated in the examination report.  Specifically, the examiner should undertake range-of-motion studies of the right knee with a goniometer and comment on the degree of disability due to functional losses such as pain, weakness, etc.  Repetitive range-of-motion testing should be completed at least three times.  All functional losses should be equated to additional loss of motion (beyond that shown clinically).  The examiner should report the use of a goniometer and the number of repetitions of range-of-motion testing completed.  

The examiner should elicit information as to the frequency, duration, and severity of any associated symptomatology, to include recurrent subluxation or lateral instability; dislocated semilunar cartilage with episodes of locking, pain, and effusion of the joint; impairment of the tibia and fibula (nonunion or malunion); and genu recurvatum.

3.  The agency of original jurisdiction should thereafter readjudicate the issue of entitlement to a rating in excess of 10 percent for right knee degenerative changes, status post-arthroscopy.  If the benefit sought remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given an appropriate opportunity to respond.  The case should thereafter be returned to the Board for further consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

